Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent No. 5,932,103 to Kenley et al. (hereinafter “Kenley”).
Kenley provides a method of using an apparatus for performing a de-priming process comprising: at least one memory (col. 6, lines 54-59); and
logic (software program, col. 6, lines 54-59) coupled to the at least one memory to perform a de-priming process of a patient undergoing a dialysis treatment via a dialysis machine operably coupled to the apparatus, the logic to determine a priming volume of a primer fluid infused into a priming system (extracorporeal blood circuit) associated with the patient during a priming phase of the dialysis treatment (col. 6, line 65 – col. 7, line 9, table 1), cause an ultrafiltration rate of an ultrafiltration pump of the dialysis machine to be changed from a treatment ultrafiltration rate to a de-priming ultrafiltration rate to remove the priming volume over a de-priming time period (col. 6, lines 22-50; col. 8, lines 16-22) wherein the priming volume is based on a dialyzer volume and a tubing set volume (see col. 6, line 54 – col. 7, line 3).
Although Kenley does not explicitly describe causing the ultrafiltration rate of the ultrafiltration pump to be changed back to the treatment ultrafiltration rate after the de-priming time period, it is evident that this is the next step to be performed after de-priming is completed.  Also, such step would have been obvious to a person of ordinary skill in the art to return to the treatment ultrafiltration rate to continue blood treatment. 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenley as applied to claim1 or 11 above, and further in view of WO2015/179523 A1 to Thijssen et al. (hereinafter referred to as”Thijssen”).
Kenley discloses a method of using an apparatus for performing a de-priming process as disclosed above.
Claims 2 and 12 differ from the apparatus and method of Kenley in reciting the logic to measure a blood characteristic after the de-priming period, the blood characteristic comprising at least one of a hematocrit level or a hemoglobin level.
Thijssen et al. teaches a method of using an apparatus, comprising: at least one memory; and logic coupled to the at least one memory to perform a de-priming process of a patient undergoing a dialysis treatment via a dialysis machine operably coupled to the apparatus, the logic to:
determine a priming volume of a primer fluid infused into a priming system associated with the patient during a priming phase of the dialysis treatment (see paragraphs [0004], [0014]: "The volume of priming fluid in the extracorporeal circuit depends on the internal volumes of the blood tubing system and hemodialyzer and is known for any given setup[...] the total priming volume will be in the range of between about 231 and 246 ml. This volume is rinsed into the patient over a period of approximately 1.5 minutes at the start of the dialysis and/or ultrafiltration treatment."), cause an ultrafiltration rate of an ultrafiltration pump of the dialysis machine to be changed from a treatment ultrafiltration rate to a de priming ultrafiltration rate to remove the priming volume over a de-priming time period, and cause, after the de priming time period, the ultrafiltration rate of the ultrafiltration pump to be changed back to the treatment ultrafiltration rate.  Thijssen et al. further discloses the use of a Crit-Line Monitor for hemoglobin level or hematocrit measurement with the aim of preventing fluid overload and anemia (see paragraphs [0002], [0004], [0014]-[0015]).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus and method of Kenley to measure a hematocrit level or a hemoglobin level after the de-priming period to prevent fluid overload and anemia as suggested by Thijssen.
Allowable Subject Matter
Claims 3-6, 8-10, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        



JK
10/26/22